      Case 4:20-cv-00353 Document 18 Filed on 11/04/20 in TXSD Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOSEPH N. MECCA, on behalf of                   §
Himself and all others similarly situated,      §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §         Civil Action No. 4:20-cv-00353
                                                §
PROCOLLECT, INC.,                               §
                                                §
       Defendant.                               §



                    STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiff Joseph E. Mecca and Defendant ProCollect, Inc. stipulate, pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii), to dismiss this action with prejudice, with each party to bear their own

attorney’s fees and costs.


AGREED AS TO FORM AND CONTENT:



By:_/s/ Marwan R. Daher______                       By:      s/ John W. Bowdich (with consent)
       MARWAN R. DAHER                                       JOHN W. BOWDICH
                                                             TX State Bar No. 00796233
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue, Suite 200               BOWDICH & ASSOCIATES, PLLC
(630) 537-1770 – Telephone                          8150 N. Central Expy., Ste. 500
mdaher@sulaimanlaw.com                              Dallas, Texas 75206
                                                    (214) 307-9500 – Telephone
ATTORNEYS FOR PLAINTIFF                             (214) 307-5137 – Telecopy
JOSEPH N. MECCA                                     jbowdich@bowdichlaw.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    PROCOLLECT, INC.




STIPULATION OF DISMISSAL WITH PREJUDICE                                                    Solo Page
     Case 4:20-cv-00353 Document 18 Filed on 11/04/20 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher




STIPULATION OF DISMISSAL WITH PREJUDICE                                                    Solo Page
